 



Exhibit 10.46
Silicon Valley Bank
Second Amended and Restated
Loan and Security Agreement

     
Borrower:
  TELECOMMUNICATION SYSTEMS, INC.
 
  (the “Company” or the “Borrower”)
 
   
Address:
  275 West Street, Suite 400
 
  Annapolis, Maryland 21401
 
   
Date:
  October 14, 2005

     THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Agreement”) is entered into on the above date (the “Closing Date”) between
SILICON VALLEY BANK (“Silicon”), whose address is 3003 Tasman Drive, Santa
Clara, California, 95054 and with a loan production office located at 8020
Towers Crescent Drive, Suite 475, Vienna, Virginia 22182 and TeleCommunication
Systems, Inc. (the “Borrower”), whose chief executive office is located at the
above address (“Borrower’s Address”). The Schedule to this Agreement (the
“Schedule”) shall for all purposes be deemed to be a part of this Agreement, and
the same is an integral part of this Agreement. (Definitions of certain terms
used in this Agreement are set forth in Section 8 below.)
RECITALS
     A. Silicon and Borrower have entered into that certain Amended and Restated
Loan and Security Agreement dated July 24, 2003 (together with all modifications
thereto, extensions or renewals thereof and substitutions therefore being
hereinafter referred to as, the “Original Loan Agreement”), pursuant to which,
Silicon agreed to make certain loans including, the Revolving Facility and the
Equipment Loan described therein, and other financial accommodations to
Borrower.
     B. Borrower has requested and Silicon has agreed pursuant to this Agreement
to (i) increase the maximum principal amount of the Revolving Facility from
Twelve Million Five Hundred Thousand Dollars ($12,500,000) to Twenty-Two Million
Dollars ($22,000,000) (ii) add the Equipment Loan Sublimit (defined herein) in
the maximum principal amount of Five Million Dollars ($5,000,000),
(iii) increase the maximum availability under the Cash Management Sublimit from
One Million Two Hundred Thousand Dollars ($1,200,000) to One Million Five
Hundred Thousand Dollars ($1,500,000), and (iv) amend and restate the Original
Loan Agreement in its entirety.

-1-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Silicon and Borrower agree that
the Original Loan Agreement is amended and restated in its entirety as follows:
1. LOANS.
     1.1 Loans. Silicon will make revolving loans to Borrower (the “Revolving
Loan”), and as part of the Revolving Loan, issue Letters of Credit, enter into
FX Forward Contracts, make available the Equipment Loan Sublimit and provide
Cash Management Services to Borrower (collectively the “Loans”), in amounts
determined by Silicon in its good faith business judgment, up to the amounts
(the “Credit Limit”) shown on the Schedule, provided no Default or Event of
Default has occurred and is continuing, and subject to deduction of Reserves for
accrued interest and such other Reserves as Silicon deems proper from time to
time in its good faith business judgment.
     1.2 Interest. All Loans and all other monetary Obligations shall bear
interest at the rate shown on the Schedule, except where expressly set forth to
the contrary in this Agreement. Interest shall be payable monthly, on the last
day of the month. Interest may, in Silicon’s discretion, be charged to
Borrower’s loan account, and the same shall thereafter bear interest at the same
rate as the other Loans. Silicon may, in its discretion, charge interest to
Borrower’s Deposit Accounts maintained with Silicon. Silicon will provide
Borrower with notice prior to any debit of Borrower’s loan account for any
regularly scheduled payment.
     1.3 Overadvances. If at any time or for any reason, including, without
limitation, a change in the Maximum Credit Limit as a result of a change in the
Adjusted Quick Ratio, the total of all outstanding Loans and all other monetary
Obligations, including, without limitation, Exim Loans, Supplemental Equipment
Loans, FX Forward Contracts, Cash Management Services and the face amount of all
outstanding Letters of Credit, exceeds the Credit Limit (an “Overadvance”),
Borrower shall immediately pay the amount of the excess to Silicon, without
notice or demand. Without limiting Borrower’s obligation to repay to Silicon the
amount of any Overadvance, Borrower agrees to pay Silicon interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate.
     1.4 Fees. Borrower shall pay Silicon the fees shown on the Schedule, which
are in addition to all interest and other sums payable to Silicon and are not
refundable.
     1.5 Loan Requests. To obtain a Loan, Borrower shall make a request to
Silicon by facsimile or telephone. Loan requests received after 12:00 Noon
(Pacific standard time) will not be considered by Silicon until the next
Business Day. Silicon may rely on any telephone request for a Loan given by a
person whom Silicon believes is an authorized representative of Borrower, and
Borrower will indemnify Silicon for any loss Silicon suffers as a result of that
reliance.
1.6 Letters of Credit Exposure.
     (a) At the request of Borrower, and as part of the Loans, Silicon may, in
its good faith business judgment, issue or arrange for the issuance of letters
of credit for the account of Borrower, in each case in form and substance
satisfactory to Silicon in its sole discretion (collectively, “Letters of
Credit”). The aggregate face amount of all Letters of Credit from time to time
outstanding shall not exceed the amount shown on the Schedule (the “Letter of
Credit Sublimit”), and shall be reserved against Loans which would otherwise be
available hereunder, and in the event at any time there are insufficient Loans
available to Borrower for such reserve, Borrower shall deposit and maintain with
Silicon cash collateral in an amount at all times equal to such deficiency,
which shall be held as Collateral for all purposes of

-2-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

this Agreement. Borrower shall pay all bank charges (including charges of
Silicon) for the issuance of Letters of Credit, together with such additional
fee as Silicon’s letter of credit department shall charge in connection with the
issuance of the Letters of Credit. Any payment by Silicon under or in connection
with a Letter of Credit shall constitute a Loan hereunder on the date such
payment is made. Each Letter of Credit shall have an expiry date no later than
thirty days prior to the Maturity Date. Borrower hereby agrees to indemnify and
hold Silicon harmless from any loss, cost, expense, or liability, including
payments made by Silicon, expenses, and reasonable attorneys’ fees incurred by
Silicon arising out of or in connection with any Letters of Credit. Borrower
agrees to be bound by the regulations and interpretations of the issuer of any
Letters of Credit guaranteed by Silicon and opened for Borrower’s account or by
Silicon’s interpretations of any Letter of Credit issued by Silicon for
Borrower’s account, and Borrower understands and agrees that Silicon shall not
be liable for any error, negligence, or mistake, whether of omission or
commission, in following Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments, or supplements thereto.
Borrower understands that Letters of Credit may require Silicon to indemnify the
issuing bank for certain costs or liabilities arising out of claims by Borrower
against such issuing bank. Borrower hereby agrees to indemnify and hold Silicon
harmless with respect to any loss, cost, expense, or liability incurred by
Silicon under any Letter of Credit as a result of Silicon’s indemnification of
any such issuing bank. The provisions of this Loan Agreement, as it pertains to
Letters of Credit, and any other Loan Documents relating to Letters of Credit
are cumulative.
     1.7 Foreign Exchange As part of the Loans, Borrower may enter in foreign
exchange forward contracts with Silicon under which Borrower commits to purchase
from or sell to Silicon a set amount of foreign currency more than one
(1) Business Day after the contract date (the “FX Forward Contract”). The
aggregate face amount of all FX Forward Contracts and FX Reserve from time to
time outstanding shall not exceed the amount shown on the Schedule (the “Foreign
Exchange Sublimit”), and shall be reserved against Loans which would otherwise
be available hereunder, and in the event at any time there are insufficient
Loans available to Borrower for such reserve, Borrower shall deposit and
maintain with Silicon cash collateral in an amount at all times equal to such
deficiency, which shall be held as Collateral for all purposes of this
Agreement. Silicon will subtract ten percent (10%) of each outstanding FX
Forward Contract (the “FX Reserve”) from the Foreign Exchange Sublimit. “). The
total FX Forward Contracts at any one time may not exceed ten (10) times the
amount of the FX Reserve. Silicon may terminate the FX Forward Contracts if a
Default or an Event of Default occurs and is continuing.
     1.8 Cash Management/ACH Services.
          Borrower may use up to Two Million Five Hundred Thousand Dollars
($2,500,000) of the Loans (the “Cash Management Services Sublimit”) for Lender’s
cash management services, which may include merchant services of up to $500,000,
direct deposit of payroll, business credit card, and check cashing services
identified in various cash management services agreements related to such
services (the “Cash Management Services”). Such aggregate amounts utilized under
the Cash Management Services Sublimit will at all times reduce the amount
otherwise available to be borrowed under the Loans. Any amounts Silicon pays on
behalf of Borrower or any amounts that are not paid by Borrower for any Cash
Management Services will be treated as Loans and will accrue interest at the
Prime Rate in effect from time to time, plus one percent (1.00%) per annum.
     1.9 EximBank Loans. At the request of Borrower, as part of the Loans,
Silicon may, subject to the satisfaction of certain conditions set forth herein,
make certain Loans against Eligible Foreign Accounts

-3-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

(collectively, “Exim Loans” and each an “Exim Loan”). The aggregate face amount
of all Exim Loans from time to time outstanding shall not exceed the amount
shown on the Schedule (the “Exim Loan Sublimit”), and shall be reserved against
Loans which would otherwise be available hereunder. Prior to making any Exim
Loan, Silicon shall have received (a) a fully executed Borrower Agreement in
form and substance satisfactory to Silicon, (b) a fully executed Loan
Authorization Notice in form and substance satisfactory to Silicon, (c) payment
of the Exim Bank Loan Fee, (d) a fully executed Exim Bank Loan and Security
Agreement, and (e) such other documents as Silicon may deem necessary in
connection with the Exim Loans (collectively, the “Exim Loan Documents”).
     1.10 Equipment Loan. Borrower acknowledges and agrees that as of the date
hereof, the outstanding principal balance on the Equipment Loan is $972,222.32
and that such sum is due and payable without offset or defense of any kind
whatsoever. No further sums may be advanced under the Equipment Loan. Prior to
the occurrence of an Event of Default, the Equipment Loan is not part of the
Maximum Credit Limit. From and after the occurrence of an Event of Default, the
Equipment Loans shall be included in the Maximum Credit Limit.
     1.11 Supplemental Equipment Loans Sublimit. At the request of Borrower, as
part of Loans, Silicon will make equipment loans to Borrower (the “Supplemental
Equipment Loans”), in amounts determined by Silicon in its good faith business
judgment, up to the amount shown on the Schedule, provided no Default or Event
of Default has occurred and is continuing. The Supplemental Equipment Loans
shall be repaid in accordance with the Schedule.
2. SECURITY INTEREST. To secure the payment and performance of all of the
obligations when due, Borrower hereby grants to Silicon a security interest in
all of the following (collectively, the “Collateral”): all right, title and
interest of Borrower in and to all of the following, whether now owned or
hereafter arising or acquired and wherever located: all Accounts; all Inventory;
all Equipment; all Deposit Accounts; all General Intangibles; all Investment
Property; all other property; and any and all claims, rights and interests in
any of the above, and all guaranties and security for any of the above, and all
substitutions and replacements for, additions, accessions, attachments,
accessories, and improvements to, and proceeds (including proceeds of any
insurance policies, proceeds of proceeds and claims against third parties) of,
any and all of the above, and all Borrower’s books relating to any and all of
the above. Notwithstanding the foregoing, the Collateral shall not be deemed to
include any Intellectual Property, except that the Collateral shall include the
proceeds of all the Intellectual Property that are Accounts of Borrower, or
General Intangibles consisting of rights to payment, if a judicial authority
(including a U.S. Bankruptcy Court) holds that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and General Intangibles of Borrower that are proceeds of the
Intellectual Property, then the Collateral shall automatically, and effective as
of the date hereof, include the Intellectual Property to the extent necessary to
permit perfection of Silicon’s security interest in such Accounts and General
Intangibles of Borrower that are proceeds of the Intellectual Property.
3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.
     In order to induce Silicon to enter into this Agreement and to make Loans
and other Obligations under the Loan Documents, Borrower represents and warrants
to Silicon as follows, and Borrower covenants that the following representations
will continue to be true, and that Borrower will at all times comply with all of
the following covenants, throughout the term of this Agreement and until all
Obligations have been paid and performed in full:

-4-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

     3.1 Corporate Existence and Authority. Borrower is and will continue to be,
duly organized, validly existing and in good standing under the laws of the
State of Maryland. Borrower is and will continue to be qualified and licensed to
do business in all jurisdictions in which any failure to do so would result in a
Material Adverse Change. The execution, delivery and performance by Borrower of
this Agreement, and all other documents contemplated hereby (i) have been duly
and validly authorized, (ii) are enforceable against Borrower in accordance with
their terms (except as enforcement may be limited by equitable principles and by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
creditors’ rights generally), and (iii) do not violate Borrower’s articles or
certificate of incorporation, or Borrower’s by-laws, or any law or any material
agreement or instrument which is binding upon Borrower or its property, and
(iv) do not constitute grounds for acceleration of any material indebtedness or
obligation under any agreement or instrument which is binding upon Borrower or
its property.
     3.2 Name; Trade Names and Styles. The name of Borrower set forth in the
heading to this Agreement is its correct name. Listed in the Perfection
Certificate are all prior names of Borrower and all of Borrower’s present and
prior trade names. Borrower shall give Silicon ten (10) days’ prior written
notice before changing its name or doing business under any other name. Borrower
has complied, and will in the future comply, in all material respects, with all
laws relating to the conduct of business under a fictitious business name,
except where the failure to so comply would not reasonably be expected to result
in a Material Adverse Change.
     3.3 Place of Business; Location of Collateral. The address set forth in the
heading to this Agreement is Borrower’s chief executive office. In addition,
Borrower has places of business and Collateral is located only at the locations
set forth in the Perfection Certificate. Borrower will notify Silicon within
thirty (30) days of opening any additional place of business, changing its chief
executive office, or moving any of the Collateral to a location other than
Borrower’s Address or one of the locations set forth in the Perfection
Certificate, except that Borrower may maintain sales offices in the ordinary
course of business at which not more than a total of $10,000 fair market value
of Equipment is located.
     3.4 Title to Collateral; Perfection; Permitted Liens.
          (a) Borrower is now, and will at all times in the future be, the sole
owner of all the Collateral, except for items of Equipment which are leased to
Borrower. The Collateral now is and will remain free and clear of any and all
liens, charges, security interests, encumbrances and adverse claims, except for
Permitted Liens. Silicon now has, and will continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and Borrower will at all times defend Silicon and
the Collateral against all claims of others.
          (b) Borrower has set forth in the Perfection Certificate all of
Borrower’s Deposit Accounts, and Borrower will give Silicon three (3) Business
Days advance written notice before establishing any new Deposit Accounts and
will cause the institution where any such new Deposit Account is maintained to
execute and deliver to Silicon a control agreement in form sufficient to perfect
Silicon’s security interest in the Deposit Account and otherwise satisfactory to
Silicon in its good faith business judgment. Nothing herein limits any
requirements which may be set forth in the Schedule as to where Deposit Accounts
will be maintained.
          (c) In the event that Borrower shall at any time after the date hereof
have any commercial tort claims against others, which it is asserting or intends
to assert, and in which the potential recovery exceeds $500,000, Borrower shall
promptly notify Silicon thereof in writing and provide Silicon with such
information regarding the same as Silicon shall request (unless providing such
information would waive

-5-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

the Borrower’s attorney-client privilege). Such notification to Silicon shall
constitute a grant of a security interest in the commercial tort claim and all
proceeds thereof to Silicon, and Borrower shall execute and deliver all such
documents and take all such actions as Silicon shall request in connection
therewith.
     (d) None of the Collateral now is or will be affixed to any real property
in such a manner, or with such intent, as to become a fixture. Borrower is not
and will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower’s
right to remove any Collateral from the leased premises. Whenever any Collateral
is located upon premises in which any third party has an interest, Borrower
shall, whenever requested by Silicon, use its best efforts to cause such third
party to execute and deliver to Silicon, in form acceptable to Silicon, such
waivers and subordinations as Silicon shall specify in its good faith business
judgment. Borrower will keep in full force and effect, and will comply with all
material terms of, any lease of real property where any of the Collateral now or
in the future may be located.
     3.5 Maintenance of Collateral. Borrower will maintain the Collateral in
good working condition (ordinary wear and tear excepted), and Borrower will not
use the Collateral for any unlawful purpose. Borrower will promptly advise
Silicon in writing of any material loss or damage to the Collateral.
     3.6 Books and Records. Borrower has maintained and will maintain at
Borrower’s Address complete and accurate books and records, comprising an
accounting system in accordance with GAAP.
     3.7 Financial Condition, Statements and Reports. All financial statements
now or in the future delivered to Silicon have been, and will be, prepared in
conformity with GAAP and now and in the future will fairly present the results
of operations and financial condition of Borrower, in accordance with GAAP, at
the times and for the periods therein stated. Between the last date covered by
any such statement provided to Silicon and the date hereof, there has been no
Material Adverse Change.
     3.8 Tax Returns and Payments; Pension Contributions. Borrower has timely
filed, and will timely file, all required tax returns and reports, and Borrower
has timely paid, and will timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions now or in the future owed by
Borrower. Borrower may, however, defer payment of any contested taxes, provided
that Borrower (i) in good faith contests Borrower’s obligation to pay the taxes
by appropriate proceedings promptly and diligently instituted and conducted,
(ii) notifies Silicon in writing of the commencement of, and any material
development in, the proceedings, and (iii) posts bonds or takes any other steps
required to keep the contested taxes from becoming a lien upon any of the
Collateral. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid, and shall continue to pay all
amounts necessary to fund all present and future pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
and will not withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.
     3.9 Compliance with Law. Borrower has, to the best of its knowledge,
complied, and will comply, in all material respects, with all provisions of all
foreign, federal, state and local laws and regulations applicable to Borrower,
including, but not limited to, those relating to Borrower’s ownership of real or
personal property, the conduct and licensing of Borrower’s business, and all
environmental matters.

-6-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

     3.10 Litigation. Except as set forth in the Schedule, there is no claim,
suit, litigation, proceeding or investigation pending or (to best of Borrower’s
knowledge) threatened against or affecting Borrower in any court or before any
governmental agency (or any basis therefor known to Borrower) which could
reasonably be expected to result, either separately or in the aggregate, in any
Material Adverse Change. Borrower will promptly inform Silicon in writing of any
claim, proceeding, litigation or investigation in the future threatened or
instituted against Borrower involving any single claim of $50,000 or more, or
involving $100,000 or more in the aggregate.
     3.11 Use of Proceeds. All proceeds of all Loans shall be used solely for
lawful business purposes. Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”
     3.12 Operating Subsidiaries. All of Borrower’s operating Subsidiaries are
parties to this Agreement.
4. Accounts.
     4.1 Representations Relating to Accounts. Borrower represents and warrants
to Silicon as follows: Each Account with respect to which Loans are requested by
Borrower shall, on the date each Loan is requested and made, (i) represent an
undisputed bona fide existing unconditional obligation of the Account Debtor
created by the sale, delivery, and acceptance of goods or the rendition of
services, or the non-exclusive licensing of Intellectual Property, in the
ordinary course of Borrower’s business, and (ii) meet the Minimum Eligibility
Requirements set forth in Section 8 below.
     4.2 Representations Relating to Documents and Legal Compliance. Borrower
represents and warrants to Silicon as follows: All statements made and all
unpaid balances appearing in all invoices, instruments and other documents
evidencing the Accounts are and shall be true and correct and all such invoices,
instruments and other documents and all of Borrower’s books and records are and
shall be genuine and in all respects what they purport to be. All sales and
other transactions underlying or giving rise to each Account shall comply in all
material respects with all applicable laws and governmental rules and
regulations. To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accordance with their terms.
     4.3 Schedules and Documents Relating to Accounts. Borrower shall deliver to
Silicon transaction reports and schedules of collections, as provided in the
Schedule, on Silicon’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Silicon’s
security interest and other rights in all of Borrower’s Accounts, nor shall
Silicon’s failure to advance or lend against a specific Account affect or limit
Silicon’s security interest and other rights therein. If requested by Silicon in
its reasonable judgment, Borrower shall furnish Silicon with copies (or, at
Silicon’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts, and Borrower warrants the genuineness of all
of the foregoing. Borrower shall also furnish to Silicon an aged accounts
receivable trial balance as provided in the Schedule. In addition, Borrower
shall deliver to Silicon, on its request, the originals of all instruments,
chattel paper, security agreements, guarantees and other documents and property

-7-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

evidencing or securing any Accounts, in the same form as received, with all
necessary endorsements, and copies of all credit memos.
     4.4 Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all payments on, and proceeds of, Accounts in trust for
Silicon, and Borrower shall immediately deliver all such payments and proceeds
to Silicon in their original form, duly endorsed, to be applied to the
Obligations in such order as Silicon shall determine. Silicon may, in its good
faith business judgment, require that all proceeds of Collateral be deposited by
Borrower into a lockbox account, or such other “blocked account” as Silicon may
specify, pursuant to a blocked account agreement in such form as Silicon may
specify in its good faith business judgment, provided, however, during any
Streamline Period all proceeds of Collateral may be deposited by Borrower into
its operating account.
     4.5. Remittance of Proceeds. All proceeds arising from the disposition of
any Collateral shall be delivered, in kind, by Borrower to Silicon in the
original form in which received by Borrower not later than the following
Business Day after receipt by Borrower, to be applied to the Obligations in such
order as Silicon shall determine; provided that, if no Default or Event of
Default has occurred and is continuing, Borrower shall not be obligated to remit
to Silicon the proceeds of the sale of worn out or obsolete Equipment disposed
of by Borrower in good faith in an arm’s length transaction for a purchase price
of $25,000 or less (for all such transactions in any fiscal year). Borrower
agrees that it will not commingle proceeds of Collateral with any of Borrower’s
other funds or property, but will hold such proceeds separate and apart from
such other funds and property and in an express trust for Silicon. Nothing in
this Section limits the restrictions on disposition of Collateral set forth
elsewhere in this Agreement.
     4.6 Disputes. Borrower shall notify Silicon promptly of all disputes or
claims relating to Accounts. Borrower shall not forgive (completely or
partially), compromise or settle any Account for less than payment in full, or
agree to do any of the foregoing, except that Borrower may do so, provided that:
(i) Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, and in arm’s length transactions, which are
reported to Silicon on the regular reports provided to Silicon; (ii) no Default
or Event of Default has occurred and is continuing; and (iii) taking into
account all such discounts, settlements and forgiveness, the total outstanding
Loans will not exceed the Credit Limit.
     4.7 Returns. Provided no Event of Default has occurred and is continuing,
if any Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and promptly issue a credit memorandum to
the Account Debtor in the appropriate amount. In the event any attempted return
occurs after the occurrence and during the continuance of any Event of Default,
Borrower shall hold the returned Inventory in trust for Silicon, and immediately
notify Silicon of the return of the Inventory.
     4.8 Verification. Silicon may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or Silicon or such other name as Silicon may choose. Silicon will
provide Borrower with notice of any such action.
     4.9 No Liability. Silicon shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or

-8-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

for any error, act, omission, or delay of any kind occurring in the settlement,
failure to settle, collection or failure to collect any Account, or for settling
any Account in good faith for less than the full amount thereof, nor shall
Silicon be deemed to be responsible for any of Borrower’s obligations under any
contract or agreement giving rise to an Account. Nothing herein shall, however,
relieve Silicon from liability for its own gross negligence or willful
misconduct.
     4.10 Exim Insurance. If required by Silicon, at all times that any Exim
Loans are outstanding, Borrower will obtain, and pay when due all premiums with
respect to, and maintain uninterrupted foreign credit insurance. In addition,
Borrower will execute in favor of Silicon an assignment of proceeds of any
insurance policy obtained by Borrower and issued by Exim Bank insuring against
comprehensive commercial and political risk (the “EXIM Bank Policy”). The
insurance proceeds from the EXIM Bank Policy assigned or paid to Silicon will be
applied to the balance outstanding of Exim Loans made under this Agreement.
Borrower will immediately notify Bank and Exim Bank in writing upon submission
of any claim under the Exim Bank Policy. Then Silicon will not be obligated to
make any further Loans to Borrower without prior approval from Exim Bank.
     4.11 Subsidiaries. Borrower will cause any operating Subsidiaries in
existence after the date hereof, to promptly become parties to this Agreement.
5. ADDITIONAL DUTIES OF BORROWER.
     5.1 Financial and Other Covenants. Borrower shall at all times comply with
the financial and other covenants set forth in the Schedule.
     5.2 Insurance. Borrower shall, at all times insure all of the tangible
personal property Collateral and carry such other business insurance, with
insurers reasonably acceptable to Silicon, in such form and amounts as Silicon
may reasonably require and that are customary and in accordance with standard
practices for Borrower’s industry and locations, and Borrower shall provide
evidence of such insurance to Silicon. All such insurance policies shall name
Silicon as an additional loss payee, and shall contain a lenders loss payee
endorsement in form reasonably acceptable to Silicon. Upon receipt of the
proceeds of any such insurance, Silicon shall apply such proceeds in reduction
of the Obligations as Silicon shall determine in its good faith business
judgment, except that, provided no Default or Event of Default has occurred and
is continuing, Silicon shall release to Borrower insurance proceeds with respect
to Equipment totaling less than $100,000, which shall be utilized by Borrower
for the replacement of the Equipment with respect to which the insurance
proceeds were paid. Silicon may require reasonable assurance that the insurance
proceeds so released will be so used. If Borrower fails to provide or pay for
any insurance, Silicon may, but is not obligated to, obtain the same at
Borrower’s expense. Borrower shall promptly deliver to Silicon copies of all
material reports made to insurance companies.
     5.3 Reports. Borrower, at its expense, shall provide Silicon with the
written reports set forth in the Schedule, and such other written reports with
respect to Borrower (including budgets and forecasts), as Silicon shall from
time to time specify in its good faith business judgment.
     5.4 Access to Collateral, Books and Records. At reasonable times, and on
one Business Day’s notice, Silicon, or its agents, shall have the right to
inspect the Collateral, and the right to audit and copy Borrower’s books and
records. Silicon shall take reasonable steps to keep confidential all
information obtained in any such inspection or audit, but Silicon shall have the
right to disclose any such information to its auditors, regulatory agencies, and
attorneys, and pursuant to any subpoena or other legal process. The foregoing
inspections and audits shall be at Borrower’s expense and the charge therefor
shall be

-9-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

$750 per person per day (or such higher amount as shall represent Silicon’s then
current standard charge for the same), plus reasonable out of pocket expenses,
provided however that it is agreed that the cost of the first inspection and
audit will not exceed $7,500, and further provided, that if at the time of such
inspection and audit no Event of Default has occurred and is continuing, the
cost of such inspections and audits will not exceed $15,000 in any twelve (12)
month period and such inspections and audits will not be conducted more
frequently than once in any calendar quarter.
     5.5 Negative Covenants. Except as may be permitted in the Schedule,
Borrower shall not, without Silicon’s prior written consent (which shall be a
matter of its good faith business judgment), do any of the following: (i) merge
or consolidate with another corporation or entity (each an “Acquisition” and
collectively, the “Acquisitions”) during the existence of this Agreement unless
each of the following conditions precedent are in Silicon’s discretion
satisfied: (a) Bank shall have received and reviewed the pro forma projections
of the Borrower (in form and detail satisfactory to Silicon in its reasonable
discretion) taking into effect the Acquisition, which pro forma projections
demonstrate the Borrower’s continued compliance with all of the material terms
of this Agreement throughout the term hereof; (b) Silicon shall have received
and reviewed a copy of the current financial statement of the acquired Person
(the “Target”); (c) the aggregate amount of all Acquisitions does not exceed Two
Million Dollars ($2,000,000) (the “Acquisition Cap”); and (d) Silicon shall have
received a written certification, in form and substance satisfactory to Silicon,
from the chief financial officer of Borrower that: (aa) the Target is a going
concern; (bb) the Target is in the same line of business as the Borrower;
(cc) after completion of the Acquisition, the Borrower will own at all times not
less than fifty-one percent (51%) of the Target; (dd) after giving affect to the
Acquisition, the Borrower shall not be in default under this Agreement or any of
the Loan Documents; (ee) the Borrower does not directly or indirectly assume any
indebtedness of the Target, other than current accounts payable arising in the
ordinary course of the Target’s business; (ff) the Target is not subject to any
litigation, which, if adversely determined, could when taken as a whole, have a
material adverse effect on the financial condition of the Target; and (gg) the
Target is not subject to contingent liabilities, in an amount which could, when
taken as a whole, have a material adverse effect on the financial condition of
the Target. Borrower further understands and agrees that in the event any
Acquisition satisfies the foregoing conditions, Silicon shall not include any
Accounts of such Target in the Eligible Accounts unless and until Silicon has
performed an audit of such Accounts, the results of which are satisfactory to
Silicon; (ii) acquire any assets in excess of $1,000,000 in the aggregate except
in the ordinary course of business; (iii) enter into any other transaction
outside the ordinary course of business; (iv) sell or transfer any Collateral,
except for the sale of finished Inventory in the ordinary course of Borrower’s
business, and except for the sale of obsolete or unneeded Equipment in the
ordinary course of business; (v) store any Inventory or other Collateral with
any warehouseman or other third party; (vi) sell any Inventory on a
sale-or-return, guaranteed sale, consignment, or other contingent basis;
(vii) make any loans of any money or other assets; (viii) incur any debts, other
than (a) Borrower’s Indebtedness to Silicon under this Agreement or any other
Loan Document; (b) Indebtedness existing on the Closing Date and disclosed in
writing to Silicon; (c) Subordinated Debt; (d) Indebtedness to trade creditors
incurred in the ordinary course of business; and (f) Indebtedness secured by
Permitted Liens; (ix) guarantee or otherwise become liable with respect to the
obligations of another party or entity; (x) pay or declare any dividends on
Borrower’s stock (except for dividends payable solely in stock of Borrower);
(xi) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower’s stock in an aggregate amount to exceed $1,000,000, provided that
at the time of any such redemption, retirement, purchase or other acquisition,
and after giving effect thereto, no Event of Default has occurred and is
continuing; (xii) make any change in Borrower’s capital structure which

-10-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

would result in a Material Adverse Change; or (xiii) engage, directly or
indirectly, in any business other than the businesses currently engaged in by
Borrower or reasonably related thereto; (xiv) dissolve or elect to dissolve;
(xv) at such times as any Exim Loans are outstanding, violate or fail to comply
with any provision of the Borrower Agreement; (xvi) at such times as any Exim
Loans are outstanding, take an action, or permit any action to be taken, that
causes, or could be expected to cause, the Exim Guarantee to not be in full
force and effect; or (xvii) make any loans, advances or transfer any assets to
any Affiliate or subsidiary of any Borrower which has not become a party to this
Agreement and the Loan Documents. Transactions permitted by the foregoing
provisions of this Section are only permitted if no Default or Event of Default
would occur as a result of such transaction.
     5.6 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or against Silicon with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to Silicon, make available Borrower
and its officers, employees and agents and Borrower’s books and records, to the
extent that Silicon may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.
     5.7 Further Assurances. Borrower agrees, at its expense, on request by
Silicon, to execute all documents and take all actions, as Silicon, may, in its
good faith business judgment, deem necessary or useful in order to perfect and
maintain Silicon’s perfected first-priority security interest in the Collateral
(subject to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.
6. TERM.
     6.1 Maturity Date. This Agreement shall continue in effect until the
maturity date set forth on the Schedule (the “Maturity Date”), subject to
Section 6.3 below.
     6.2 Early Termination. This Agreement may be terminated prior to the
Maturity Date as follows: (i) by Borrower, effective three Business Days after
written notice of termination is given to Silicon; or (ii) by Silicon at any
time after the occurrence and during the continuance of an Event of Default,
without notice, effective immediately. If this Agreement is terminated by
Borrower or by Silicon under this Section 6.2, Borrower shall pay to Silicon a
termination fee in an amount equal to one half percent (.50%) of the Maximum
Credit Limit, provided that no termination fee shall be charged if the credit
facility hereunder is replaced with a new facility from another division of
Silicon Valley Bank. The termination fee shall be due and payable on the
effective date of termination and thereafter shall bear interest at a rate equal
to the highest rate applicable to any of the Obligations.
     6.3 Payment of Obligations. On the Maturity Date or on any earlier
effective date of termination, Borrower shall pay and perform in full all
Obligations, including, without limitation all Exim Loans and all Equipment
Loans, whether evidenced by installment notes or otherwise, and whether or not
all or any part of such Obligations are otherwise then due and payable. Without
limiting the generality of the foregoing, if on the Maturity Date, or on any
earlier effective date of termination, there are any outstanding Letters of
Credit issued by Silicon or issued by another institution based upon an
application, guarantee, indemnity or similar agreement on the part of Silicon,
then on such date Borrower shall provide to Silicon cash collateral in an amount
equal to 105% of the face amount of all such Letters of Credit plus all
interest, fees and cost due or to become due in connection therewith (as
estimated by Silicon in its good faith business judgment), to secure all of the
Obligations relating to said Letters of Credit, pursuant to Silicon’s then
standard form cash pledge agreement. Notwithstanding any termination of this
Agreement, all of Silicon’s security interests in all of the Collateral and all
of the

-11-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

terms and provisions of this Agreement shall continue in full force and effect
until all Obligations have been paid and performed in full; provided that
Silicon may, in its sole discretion, refuse to make any further Loans after
termination. No termination shall in any way affect or impair any right or
remedy of Silicon, nor shall any such termination relieve Borrower of any
Obligation to Silicon, until all of the Obligations have been paid and performed
in full. Upon payment and performance in full of all the Obligations and
termination of this Agreement, Silicon shall promptly terminate its financing
statements with respect to the Borrower and deliver to Borrower such other
documents as may be required to fully terminate Silicon’s security interests.
7. EVENTS OF DEFAULT AND REMEDIES.
     7.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
Silicon immediate written notice thereof: (a) Any warranty, representation,
statement, report or certificate made or delivered to Silicon by Borrower or any
of Borrower’s officers, employees or agents, now or in the future, shall be
untrue or misleading in a material respect when made or deemed to be made; or
(b) Borrower shall fail to pay when due any Loan or any interest thereon or any
other monetary Obligation; or (c) the total Loans and other Obligations
outstanding at any time shall exceed the Credit Limit; or (d) Borrower shall
fail to comply with any of the financial covenants set forth in the Schedule, or
shall fail to perform any other non-monetary Obligation which by its nature
cannot be cured, or shall fail to permit Silicon to conduct an inspection or
audit as specified in Section 5.4 hereof; or (e) Borrower shall fail to perform
any other non-monetary Obligation, which failure is not cured within five
Business Days after the date due; or (f) any levy, assessment, attachment,
seizure, lien or encumbrance (other than a Permitted Lien) is made on all or any
part of the Collateral which is not cured within 10 days after the occurrence of
the same; or (g) any default or event of default occurs under any obligation
secured by a Permitted Lien, which is not cured within any applicable cure
period or waived in writing by the holder of the Permitted Lien; or (h) Borrower
breaches any material contract or obligation, which has resulted or may
reasonably be expected to result in a Material Adverse Change; or
(i) Dissolution, termination of existence, insolvency or business failure of
Borrower; or appointment of a receiver, trustee or custodian, for all or any
part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding by Borrower under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect; or (j) the
commencement of any proceeding against Borrower or any guarantor of any of the
Obligations under any reorganization, bankruptcy, insolvency, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, now or in the future in effect, which is not cured by the
dismissal thereof within 30 days after the date commenced; or (k) revocation or
termination of, or limitation or denial of liability upon, any guaranty of the
Obligations or any attempt to do any of the foregoing, or commencement of
proceedings by any guarantor of any of the Obligations under any bankruptcy or
insolvency law; or (l) revocation or termination of, or limitation or denial of
liability upon, any pledge of any certificate of deposit, securities or other
property or asset of any kind pledged by any third party to secure any or all of
the Obligations, or any attempt to do any of the foregoing, or commencement of
proceedings by or against any such third party under any bankruptcy or
insolvency law; or (m) Borrower makes any payment on account of any indebtedness
or obligation which has been subordinated to the Obligations other than as
permitted in the applicable subordination agreement, or if any Person who has
subordinated such indebtedness or obligations terminates or in any way limits
his subordination agreement; or (n) Borrower shall generally not pay its debts
as they become due, or Borrower shall

-12-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

conceal, remove or transfer any part of its property, with intent to hinder,
delay or defraud its creditors, or make or suffer any transfer of any of its
property which may be fraudulent under any bankruptcy, fraudulent conveyance or
similar law; or (o) a Material Adverse Change shall occur; or (p) Silicon,
acting in good faith and in a commercially reasonable manner, deems itself
insecure because of the occurrence of an event prior to the effective date
hereof of which Silicon had no knowledge on the effective date or because of the
occurrence of an event on or subsequent to the effective date, or (q) if the
Exim Guarantee ceases for any reason to be in full force and effect, or (r) if
the Exim Bank declares the Exim Guarantee void or revokes any obligations under
the Exim Guarantee. Silicon may cease making any Loans hereunder during any of
the above cure periods, and thereafter if an Event of Default has occurred and
is continuing.
     7.2 Remedies. Upon the occurrence and during the continuance of any Event
of Default, and at any time thereafter, Silicon, at its option, and without
notice or demand of any kind (all of which are hereby expressly waived by
Borrower), may do any one or more of the following: (a) Cease making Loans or
otherwise extending credit to Borrower under this Agreement or any other Loan
Document; (b) Accelerate and declare all or any part of the Obligations to be
immediately due, payable, and performable, notwithstanding any deferred or
installment payments allowed by any instrument evidencing or relating to any
Obligation; (c) Take possession of any or all of the Collateral wherever it may
be found, and for that purpose Borrower hereby authorizes Silicon without
judicial process to enter onto any of Borrower’s premises without interference
to search for, take possession of, keep, store, or remove any of the Collateral,
and remain on the premises or cause a custodian to remain on the premises in
exclusive control thereof, without charge for so long as Silicon deems it
necessary, in its good faith business judgment, in order to complete the
enforcement of its rights under this Agreement or any other agreement; provided,
however, that should Silicon seek to take possession of any of the Collateral by
court process, Borrower hereby irrevocably waives: (i) any bond and any surety
or security relating thereto required by any statute, court rule or otherwise as
an incident to such possession; (ii) any demand for possession prior to the
commencement of any suit or action to recover possession thereof; and (iii) any
requirement that Silicon retain possession of, and not dispose of, any such
Collateral until after trial or final judgment; (d) Require Borrower to assemble
any or all of the Collateral and make it available to Silicon at places
designated by Silicon which are reasonably convenient to Silicon and Borrower,
and to remove the Collateral to such locations as Silicon may deem advisable;
(e) Complete the processing, manufacturing or repair of any Collateral prior to
a disposition thereof and, for such purpose and for the purpose of removal,
Silicon shall have the right to use Borrower’s premises, vehicles, hoists,
lifts, cranes, and other Equipment and all other property without charge;
(f) Sell, lease or otherwise dispose of any of the Collateral, in its condition
at the time Silicon obtains possession of it or after further manufacturing,
processing or repair, at one or more public and/or private sales, in lots or in
bulk, for cash, exchange or other property, or on credit, and to adjourn any
such sale from time to time without notice other than oral announcement at the
time scheduled for sale. Silicon shall have the right to conduct such
disposition on Borrower’s premises without charge, for such time or times as
Silicon deems reasonable, or on Silicon’s premises, or elsewhere and the
Collateral need not be located at the place of disposition. Silicon may directly
or through any affiliated company purchase or lease any Collateral at any such
public disposition, and if permissible under applicable law, at any private
disposition. Any sale or other disposition of Collateral shall not relieve
Borrower of any liability Borrower may have if any Collateral is defective as to
title or physical condition or otherwise at the time of sale; (g) Demand payment
of, and collect any Accounts and General Intangibles comprising Collateral and,
in connection therewith, Borrower irrevocably authorizes Silicon to endorse or
sign

-13-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

Borrower’s name on all collections, receipts, instruments and other documents,
to take possession of and open mail addressed to Borrower and remove therefrom
payments made with respect to any item of the Collateral or proceeds thereof,
and, in Silicon’s good faith business judgment, to grant extensions of time to
pay, compromise claims and settle Accounts and the like for less than face
value; (h) Offset against any sums in any of Borrower’s general, special or
other Deposit Accounts with Silicon against any or all of the Obligations; and
(i) Demand and receive possession of any of Borrower’s federal and state income
tax returns and the books and records utilized in the preparation thereof or
referring thereto. All reasonable attorneys’ fees, expenses, costs, liabilities
and obligations incurred by Silicon with respect to the foregoing shall be added
to and become part of the Obligations, shall be due on demand, and shall bear
interest at a rate equal to the highest interest rate applicable to any of the
Obligations. Without limiting any of Silicon’s rights and remedies, from and
after the occurrence and during the continuance of any Event of Default, the
interest rate applicable to the Obligations shall be increased by an additional
four percent per annum (the “Default Rate”).
     7.3 Standards for Determining Commercial Reasonableness. Borrower and
Silicon agree that a sale or other disposition (collectively, “sale”) of any
Collateral which complies with the following standards will conclusively be
deemed to be commercially reasonable: (i) Notice of the sale is given to
Borrower at least ten days prior to the sale, and, in the case of a public sale,
notice of the sale is published at least five days before the sale in a
newspaper of general circulation in the county where the sale is to be
conducted; (ii) Notice of the sale describes the collateral in general,
non-specific terms; (iii) The sale is conducted at a place designated by
Silicon, with or without the Collateral being present; (iv) The sale commences
at any time between 8:00 a.m. and 6:00 p.m.; (v) Payment of the purchase price
in cash or by cashier’s check or wire transfer is required; (vi) With respect to
any sale of any of the Collateral, Silicon may (but is not obligated to) direct
any prospective purchaser to ascertain directly from Borrower any and all
information concerning the same. Silicon shall be free to employ other methods
of noticing and selling the Collateral, in its discretion, if they are
commercially reasonable.
     7.4 Power of Attorney. Upon the occurrence and during the continuance of
any Event of Default, without limiting Silicon’s other rights and remedies,
Borrower grants to Silicon an irrevocable power of attorney coupled with an
interest, authorizing and permitting Silicon (acting through any of its
employees, attorneys or agents) at any time, at its option, but without
obligation, with or without notice to Borrower, and at Borrower’s expense, to do
any or all of the following, in Borrower’s name or otherwise, but Silicon agrees
that if it exercises any right hereunder, it will do so in good faith and in a
commercially reasonable manner: (a) Execute on behalf of Borrower any documents
that Silicon may, in its good faith business judgment, deem advisable in order
to perfect and maintain Silicon’s security interest in the Collateral, or in
order to exercise a right of Borrower or Silicon, or in order to fully
consummate all the transactions contemplated under this Agreement, and all other
Loan Documents; (b) Execute on behalf of Borrower, any invoices relating to any
Account, any draft against any Account Debtor and any notice to any Account
Debtor, any proof of claim in bankruptcy, any Notice of Lien, claim of
mechanic’s, materialman’s or other lien, or assignment or satisfaction of
mechanic’s, materialman’s or other lien; (c) Take control in any manner of any
cash or non-cash items of payment or proceeds of Collateral; endorse the name of
Borrower upon any instruments, or documents, evidence of payment or Collateral
that may come into Silicon’s possession; (d) Endorse all checks and other forms
of remittances received by Silicon; (e) Pay, contest or settle any lien, charge,
encumbrance, security interest and adverse claim in or to any of the Collateral,
or any judgment based thereon, or otherwise take any action to terminate or
discharge the same; (f) Grant extensions of time to pay, compromise

-14-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

claims and settle Accounts and General Intangibles for less than face value and
execute all releases and other documents in connection therewith; (g) Pay any
sums required on account of Borrower’s taxes or to secure the release of any
liens therefor, or both; (h) Settle and adjust, and give releases of, any
insurance claim that relates to any of the Collateral and obtain payment
therefor; (i) Instruct any third party having custody or control of any books or
records belonging to, or relating to, Borrower to give Silicon the same rights
of access and other rights with respect thereto as Silicon has under this
Agreement; and (j) Take any action or pay any sum required of Borrower pursuant
to this Agreement and any other Loan Documents. Any and all reasonable sums paid
and any and all reasonable costs, expenses, liabilities, obligations and
attorneys’ fees incurred by Silicon with respect to the foregoing shall be added
to and become part of the Obligations, shall be payable on demand, and shall
bear interest at a rate equal to the highest interest rate applicable to any of
the Obligations. In no event shall Silicon’s rights under the foregoing power of
attorney or any of Silicon’s other rights under this Agreement be deemed to
indicate that Silicon is in control of the business, management or properties of
Borrower.
     7.5 Application of Proceeds. All proceeds realized as the result of any
sale of the Collateral shall be applied by Silicon first to the reasonable
costs, expenses, liabilities, obligations and attorneys’ fees incurred by
Silicon in the exercise of its rights under this Agreement, second to the
interest due upon any of the Obligations, and third to the principal of the
Obligations, in such order as Silicon shall determine in its sole discretion.
Any surplus shall be paid to Borrower or other persons legally entitled thereto;
Borrower shall remain liable to Silicon for any deficiency. If, Silicon, in its
good faith business judgment, directly or indirectly enters into a deferred
payment or other credit transaction with any purchaser at any sale of
Collateral, Silicon shall have the option, exercisable at any time, in its good
faith business judgment, of either reducing the Obligations by the principal
amount of purchase price or deferring the reduction of the Obligations until the
actual receipt by Silicon of the cash therefor.
     7.6 Remedies Cumulative. In addition to the rights and remedies set forth
in this Agreement, Silicon shall have all the other rights and remedies accorded
a secured party under the Maryland Uniform Commercial Code and under all other
applicable laws, and under any other instrument or agreement now or in the
future entered into between Silicon and Borrower, and all of such rights and
remedies are cumulative and none is exclusive. Exercise or partial exercise by
Silicon of one or more of its rights or remedies shall not be deemed an
election, nor bar Silicon from subsequent exercise or partial exercise of any
other rights or remedies. The failure or delay of Silicon to exercise any rights
or remedies shall not operate as a waiver thereof, but all rights and remedies
shall continue in full force and effect until all of the Obligations have been
fully paid and performed.
8. Definitions. As used in this agreement, the following terms have the
following meanings:
     “Account Debtor” means the obligor on an Account.
     “Accounts” means all present and future “accounts” as defined in the Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation all accounts receivable and other sums
owing to Borrower.
     “Affiliate” means, with respect to any Person, a relative, partner,
shareholder, director, officer, or employee of such Person, or any parent or
subsidiary of such Person, or any Person controlling, controlled by or under
common control with such Person.

-15-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

     “Borrower Agreement” means an Export-Import Bank of the United States
Working Capital Guarantee Program Borrower Agreement between Borrower and
Silicon, as amended, modified, supplemented or restated from time to time.
     “Business Day” means a day on which Silicon is open for business.
     “Buyer” shall mean a Person that has entered into one or more Export Orders
with Borrower.
     “Code” means the Uniform Commercial Code as adopted and in effect in the
State of Maryland from time to time.
     “Collateral” has the meaning set forth in Section 2 above.
     “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (i) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (ii) any obligations for undrawn letters of credit for the account of
that Person; and (iii) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under the guarantee or other support arrangement.
     “continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by Silicon or cured within
any applicable cure period.
     “Default” means any event which with notice or passage of time or both,
would constitute an Event of Default.
     “Default Rate” has the meaning set forth in Section 7.2 above.
     “Deposit Accounts” means all present and future “deposit accounts” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all general and
special bank accounts, demand accounts, checking accounts, savings accounts and
certificates of deposit.
     “EBITDA” is for any period of determination thereof, net income before
interest, taxes, depreciation, amortization expense and non-cash compensation
expense, all as determined in accordance with GAAP.
     “Eligible Accounts” means Accounts and General Intangibles arising in the
ordinary course of Borrower’s business from the sale of goods or the rendition
of services, or the non-exclusive licensing of Intellectual Property, which
Silicon, in its good faith business judgment, shall deem eligible for borrowing.
Without limiting the fact that the determination of which Accounts are eligible
for borrowing is a matter of Silicon’s good faith business judgment, the
following (the “Minimum Eligibility Requirements”) are the minimum requirements
for an Account to be an Eligible Account: (i) the Account must not be
outstanding for more than 90 days from its invoice date (the “Eligibility
Period”), (ii) the Account must not represent progress billings, or be due under
a fulfillment or

-16-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

requirements contract with the Account Debtor, unless the Account Debtor on any
progress billing has agreed that payment of such invoice is due and payable
without offset or defense, (iii) the Account must not be subject to any
contingencies (including Accounts arising from sales on consignment, guaranteed
sale or other terms pursuant to which payment by the Account Debtor may be
conditional), (iv) the Account must not be owing from an Account Debtor with
whom Borrower has any dispute (whether or not relating to the particular
Account), (v) the Account must not be owing from an Affiliate of Borrower,
(vi) the Account must not be owing from an Account Debtor which is subject to
any insolvency or bankruptcy proceeding, or whose financial condition is not
acceptable to Silicon, or which, fails or goes out of a material portion of its
business, (vii) the Account must not be owing from the United States or any
department, agency or instrumentality thereof (unless there has been compliance,
to Silicon’s satisfaction, with the United States Assignment of Claims Act),
(viii) the Account must not be owing from an Account Debtor located outside the
United States or Canada (unless pre-approved by Silicon in its discretion in
writing, or backed by a letter of credit satisfactory to Silicon, or FCIA
insured satisfactory to Silicon), (ix) the Account must not be owing from an
Account Debtor to whom Borrower is or may be liable for goods purchased from
such Account Debtor or otherwise (but, in such case, the Account will be deemed
not eligible only to the extent of any amounts owed by Borrower to such Account
Debtor), and (x) the Account must not be subject to any lien in favor of any
other Person, including without limitation, Tatonka Capital Corporation
(“Tatonka”). Unless otherwise agreed to by Silicon, Accounts owing from one
Account Debtor will not be deemed Eligible Accounts to the extent they exceed
twenty five percent (25%) of the total Accounts outstanding. In addition, if
more than fifty percent (50%) of the Accounts owing from an Account Debtor are
outstanding for a period longer than their Eligibility Period (without regard to
unapplied credits) or are otherwise not eligible Accounts, then all Accounts
owing from that Account Debtor will be deemed ineligible for borrowing. Silicon
may, from time to time, in its good faith business judgment, revise the Minimum
Eligibility Requirements, upon written notice to Borrower.
     “Equipment” means all present and future “equipment” as defined in the Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation all machinery, fixtures, goods,
vehicles (including motor vehicles and trailers), and any interest in any of the
foregoing.
     “Exim Bank” is the Export-Import Bank of the United States.
     “Exim Borrowing Base” shall have the meaning set forth in the Exim Loan
Documents.
     “Exim Eligible Foreign Accounts” shall have the meaning set forth in the
Exim Loan Documents.
     “Exim Eligible Foreign Inventory” shall have the meaning set forth in the
Exim Loan Documents.
     “Exim Guarantee” is that certain Master Guarantee Agreement between Exim
Bank and Silicon dated August 11, 1999 or other agreement, as amended, modified,
supplemented or restated from time to time, the terms of which are incorporated
into this Exim Agreement.
     “Export Order” is a written export order or contract for the purchase by
the Buyer from the Borrower of any finished goods or services which are intended
for export.
     “Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.
     “GAAP” means generally accepted accounting principles consistently applied.

-17-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

     “General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes, without limitation payment
intangibles, royalties, contract rights, goodwill, franchise agreements,
purchase orders, customer lists, route lists, telephone numbers, domain names,
claims, income tax refunds, security and other deposits, options to purchase or
sell real or personal property, rights in all litigation presently or hereafter
pending (whether in contract, tort or otherwise), insurance policies (including
without limitation key man, property damage, and business interruption
insurance), payments of insurance and rights to payment of any kind.
     “good faith business judgment” means honesty in fact and good faith (as
defined in Section 1201 of the Code) in the exercise of Silicon’s business
judgment.
     “including” means including (but not limited to).
     “Indebtedness” is (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.
     “Intellectual Property” means all present and future (a) copyrights,
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, (b) trade secret rights, including all rights to
unpatented inventions and know-how, and confidential information; (c) mask work
or similar rights available for the protection of semiconductor chips;
(d) patents, patent applications and like protections including without
limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same; (e) trademarks, servicemarks,
trade styles, and trade names, whether or not any of the foregoing are
registered, and all applications to register and registrations of the same and
like protections, and the entire goodwill of the business of Borrower connected
with and symbolized by any such trademarks; (f) computer software and computer
software products; (g) designs and design rights; (h) technology; (i) all claims
for damages by way of past, present and future infringement of any of the rights
included above; (j) all licenses or other rights to use any property or rights
of a type described above.
     “Inventory” means all present and future “inventory” as defined in the Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.
     “Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.
     “Loan Authorization Notice” is that certain Loan Authorization Notice
between Bank and Export-Import Bank of the United States; as amended, modified,
supplemented or restated from time to time

-18-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

     “Loan Documents” means, collectively, this Agreement, the Perfection
Certificate, and all other present and future documents, instruments and
agreements between Silicon and Borrower, including, but not limited to those
relating to this Agreement, and all amendments and modifications thereto and
replacements therefor.
     “Material Adverse Change” means any of the following: (i) a material
adverse change in the business, operations, or financial or other condition of
the Borrower, or (ii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iii) a material impairment of the value or
priority of Silicon’s security interests in the Collateral.
     “Maximum Credit Limit” means $15,000,000 at all times that Borrower’s
Adjusted Quick Ratio is less than 1.25 to 1.00 as determined by Silicon based on
the quarterly financial statements provided to Silicon pursuant to Section 8 of
the Schedule, and $22,000,000 at all other times.
     “Obligations” means all present and future Loans, advances, debts,
liabilities, obligations, guaranties, covenants, duties and indebtedness at any
time owing by Borrower to Silicon, whether evidenced by this Agreement or any
note or other instrument or document, or otherwise, whether arising from an
extension of credit, opening of a letter of credit, banker’s acceptance, loan,
guaranty, indemnification or otherwise, whether direct or indirect (including,
without limitation, those acquired by assignment and any participation by
Silicon in Borrower’s debts owing to others), absolute or contingent, due or to
become due, including, without limitation, all interest, charges, expenses,
fees, attorney’s fees, expert witness fees, audit fees, letter of credit fees,
collateral monitoring fees, closing fees, facility fees, termination fees,
minimum interest charges and any other sums chargeable to Borrower under this
Agreement or under any other Loan Documents.
     “Other Property” means the following as defined in the Code in effect on
the date hereof with such additions to such term as may hereafter be made, and
all rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Perfection Certificate), “documents”, “instruments”, “promissory notes”,
“chattel paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”,
“farm products” and “money”; and all other goods and personal property of every
kind, tangible and intangible, whether or not governed by the Code.
     “Perfection Certificate” means the written representations and warranties
provided by Borrower to Silicon in the Perfection Certificate referred to in the
Schedule.
     “Permitted Liens” means the following: (i) purchase money security
interests in specific items of Equipment; (ii) leases of specific items of
Equipment; (iii) liens for taxes not yet payable; (iv) additional security
interests and liens consented to in writing by Silicon, which consent may be
withheld in its good faith business judgment, including, without limitation,
liens on Borrower’s Accounts issued permitted pursuant to the terms of a
Subordination Agreement; (v) security interests being terminated substantially
concurrently with this Agreement; (vi) liens of materialmen, mechanics,
warehousemen, carriers, or other similar liens arising in the ordinary course of
business and securing obligations which are not delinquent; (vii) liens incurred
in connection with the extension, renewal or refinancing of the indebtedness
secured by liens of the type described above in clauses (i) or (ii) above,
provided that any extension, renewal or replacement lien is limited to the
property encumbered by the existing lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase;
(viii) Liens in favor of customs and revenue authorities which secure payment of
customs duties in connection with the importation of goods. Silicon will have
the right to require, as a condition to its consent under subparagraph
(iv) above, that the holder of the additional security interest or lien sign a
subordination

-19-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

agreement on Silicon’s then standard form, acknowledge that the security
interest is subordinate to the security interest in favor of Silicon, and agree
not to take any action to enforce its subordinate security interest so long as
any Obligations remain outstanding, and that Borrower agree that any uncured
default in any obligation secured by the subordinate security interest shall
also constitute an Event of Default under this Agreement.
     “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
government, or any agency or political division thereof, or any other entity.
     “Reserves” means, as of any date of determination, such amounts as Silicon
may from time to time establish and revise in its good faith business judgment,
reducing the amount of Loans, Letters of Credit and other financial
accommodations which would otherwise be available to Borrower under the lending
formula(s) provided in the Schedule: (a) to reflect events, conditions,
contingencies or risks which, as determined by Silicon in its good faith
business judgment, do or may adversely affect (i) the Collateral or any other
property which is security for the Obligations or its value (including without
limitation any increase in delinquencies of Accounts), (ii) the assets, business
or prospects of Borrower or any Guarantor, or (iii) the security interests and
other rights of Silicon in the Collateral (including the enforceability,
perfection and priority thereof); or (b) to reflect Silicon’s good faith belief
that any collateral report or financial information furnished by or on behalf of
Borrower or any Guarantor to Silicon is or may have been incomplete, inaccurate
or misleading in any material respect; or (c) in respect of any state of facts
which Silicon determines in good faith constitutes an Event of Default or may,
with notice or passage of time or both, constitute an Event of Default.
     “Streamline Period” means any period where: (A) no Default or Event of
Default has occurred and is continuing; and (B) Borrower’s Adjusted Quick Ratio
is greater than or equal to 1.75:1.00.
     “Subordinated Debt” is junior debt incurred by Borrower in an aggregate
amount not to exceed $15,000,000, which is junior or subordinated to Borrower’s
indebtedness owed to Silicon and which is reflected in a Subordination Agreement
approved by Bank in writing.
     “Subordination Agreement” means a Subordination Agreement or similar
agreement in a form and substance acceptable to Silicon.
     Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied. All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.
9. GENERAL PROVISIONS.
     9.1 Interest Computation. In computing interest on the Obligations, all
wire transfers shall be deemed applied on account of the Obligations on the day
of receipt by Silicon thereof and all checks and other items of payment received
by Silicon (including proceeds of Accounts and payment of the Obligations in
full) shall be deemed applied by Silicon on account of the Obligations two
(2) Business Days after receipt by Silicon. For purposes of the foregoing, any
such funds received after 12:00 Noon (Pacific standard time) on any day shall be
deemed received on the next Business Day. Silicon shall not, however, be
required to credit Borrower’s account for the amount of any item of payment
which is

-20-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

unsatisfactory to Silicon in its good faith business judgment, and Silicon may
charge Borrower’s loan account for the amount of any item of payment which is
returned to Silicon unpaid.
     9.2 Application of Payments. All payments with respect to the Obligations
may be applied, and in Silicon’s good faith business judgment reversed and
re-applied, to the Obligations, in such order and manner as Silicon shall
determine in its good faith business judgment.
     9.3 Charges to Accounts. Silicon may, in its discretion, require that
Borrower pay monetary Obligations in cash to Silicon, or charge them to
Borrower’s Loan account with notice, prior to the occurrence and continuance of
an Event of Default, but without notice thereafter, in which event they will
bear interest at the same rate applicable to the Loans. Silicon may also, in its
discretion, charge any monetary Obligations to Borrower’s Deposit Accounts
maintained with Silicon.
     9.4 Monthly Accountings. Silicon shall provide Borrower monthly with an
account of advances, charges, expenses and payments made pursuant to this
Agreement. Such account shall be deemed correct, accurate and binding on
Borrower and an account stated (except for reverses and reapplications of
payments made and corrections of errors discovered by Silicon), unless Borrower
notifies Silicon in writing to the contrary within 60 days after such account is
rendered, describing the nature of any alleged errors or omissions.
     9.5 Notices. All notices to be given under this Agreement shall be in
writing and shall be given either personally or by reputable private delivery
service or by fax or email or by regular first-class mail, or certified mail
return receipt requested, addressed to Silicon or Borrower at each of the
addresses shown in the heading to this Agreement, or at any other address
designated in writing by one party to the other party. Any notices given by fax
or email must be followed by notice by another of the means set forth above to
be effective. Notices to Silicon shall be directed to the Commercial Finance
Division, to the attention of the Division Manager or the Division Credit
Manager. All notices shall be deemed to have been given upon delivery in the
case of notices personally delivered, or at the expiration of one Business Day
following delivery to the private delivery service, or two Business Days
following the deposit thereof in the United States mail, with postage prepaid.
     9.6 Severability. Should any provision of this Agreement be held by any
court of competent jurisdiction to be void or unenforceable, such defect shall
not affect the remainder of this Agreement, which shall continue in full force
and effect.
     9.7 Integration. This Agreement and such other written agreements,
documents and instruments as may be executed in connection herewith are the
final, entire and complete agreement between Borrower and Silicon and supersede
all prior and contemporaneous negotiations and oral representations and
agreements, all of which are merged and integrated in this Agreement. There are
no oral understandings, representations or agreements between the parties which
are not set forth in this Agreement or in other written agreements signed by the
parties in connection herewith.
     9.8 Waivers; Indemnity. The failure of Silicon at any time or times to
require Borrower to strictly comply with any of the provisions of this Agreement
or any other Loan Document shall not waive or diminish any right of Silicon
later to demand and receive strict compliance therewith. Any waiver of any
default shall not waive or affect any other default, whether prior or
subsequent, and whether or not similar. None of the provisions of this Agreement
or any other Loan Document shall be deemed to have been waived by any act or
knowledge of Silicon or its agents or employees, but only by a specific written
waiver signed by an authorized officer of Silicon and delivered to Borrower.
Borrower waives

-21-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

the benefit of all statutes of limitations relating to any of the Obligations or
this Agreement or any other Loan Document, and Borrower waives demand, protest,
notice of protest and notice of default or dishonor, notice of payment and
nonpayment, release, compromise, settlement, extension or renewal of any
commercial paper, instrument, account, General Intangible, document or guaranty
at any time held by Silicon on which Borrower is or may in any way be liable,
and notice of any action taken by Silicon, unless expressly required by this
Agreement. Borrower hereby agrees to indemnify Silicon and its affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attorneys’ fees), of every kind, which they may sustain or
incur based upon or arising out of any of the Obligations, or any relationship
or agreement between Silicon and Borrower, or any other matter, relating to
Borrower or the Obligations; provided that this indemnity shall not extend to
damages proximately caused by the indemnitee’s own gross negligence or willful
misconduct and further provided that in any action or proceeding between
Borrower and Silicon arising out of this Agreement or any Loan Documents, the
prevailing party will be entitled to recover its reasonable attorneys’ fees and
other reasonable costs and expenses incurred, in addition to any other relief to
which it may be entitled. Notwithstanding any provision in this Agreement to the
contrary, the indemnity agreement set forth in this Section shall survive any
termination of this Agreement and shall for all purposes continue in full force
and effect.
     9.9 No Liability for Ordinary Negligence. Neither Silicon, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of Silicon, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon, but nothing herein shall relieve Silicon from
liability for its own gross negligence or willful misconduct.
     9.10 Amendment. The terms and provisions of this Agreement may not be
waived or amended, except in a writing executed by Borrower and a duly
authorized officer of Silicon.
     9.11 Time of Essence. Time is of the essence in the performance by Borrower
of each and every obligation under this Agreement.
     9.12 Attorneys Fees and Costs. Borrower shall reimburse Silicon for all
reasonable attorneys’ fees and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by Silicon, pursuant to,
or in connection with, or relating to this Agreement (whether or not a lawsuit
is filed), including, but not limited to, any reasonable attorneys’ fees and
costs Silicon incurs in order to do the following: prepare and negotiate this
Agreement and all present and future documents relating to this Agreement;
obtain legal advice in connection with this Agreement or Borrower; enforce, or
seek to enforce, any of its rights; prosecute actions against, or defend actions
by, Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of the automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; examine, audit, copy, and inspect any of the Collateral or any of
Borrower’s books and records; protect, obtain possession of, lease, dispose of,
or otherwise enforce Silicon’s security interest in, the Collateral; and
otherwise represent Silicon in any litigation relating to Borrower. In
satisfying Borrower’s obligation hereunder to reimburse Silicon for attorneys
fees, Borrower may, for convenience, issue checks directly to Silicon’s
attorneys, Troutman Sanders LLP, but Borrower acknowledges and agrees that
Troutman Sanders LLP is representing only Silicon and not Borrower in

-22-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

connection with this Agreement. If either Silicon or Borrower files any lawsuit
against the other predicated on a breach of this Agreement, the prevailing party
in such action shall be entitled to recover its reasonable costs and attorneys’
fees, including (but not limited to) reasonable attorneys’ fees and costs
incurred in the enforcement of, execution upon or defense of any order, decree,
award or judgment. All attorneys’ fees and costs to which Silicon may be
entitled pursuant to this Paragraph shall immediately become part of Borrower’s
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations.
     9.13 Benefit of Agreement. The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective successors, assigns,
heirs, beneficiaries and representatives of Borrower and Silicon; provided,
however, that Borrower may not assign or transfer any of its rights under this
Agreement without the prior written consent of Silicon, and any prohibited
assignment shall be void. No consent by Silicon to any assignment shall release
Borrower from its liability for the Obligations.
     9.14 Joint and Several Liability. If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the release of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.
     9.15 Limitation of Actions. Any claim or cause of action by Borrower
against Silicon, its directors, officers, employees, agents, accountants or
attorneys, based upon, arising from, or relating to this Loan Agreement, or any
other Loan Document, or any other transaction contemplated hereby or thereby or
relating hereto or thereto, or any other matter, cause or thing whatsoever,
occurred, done, omitted or suffered to be done by Silicon, its directors,
officers, employees, agents, accountants or attorneys, shall be barred unless
asserted by Borrower by the commencement of an action or proceeding in a court
of competent jurisdiction by the filing of a complaint within one year after the
first act, occurrence or omission upon which such claim or cause of action, or
any part thereof, is based, and the service of a summons and complaint on an
officer of Silicon, or on any other person authorized to accept service on
behalf of Silicon, within thirty (30) days thereafter. Borrower agrees that such
one-year period is a reasonable and sufficient time for Borrower to investigate
and act upon any such claim or cause of action. The one-year period provided
herein shall not be waived, tolled, or extended except by the written consent of
Silicon in its sole discretion. This provision shall survive any termination of
this Loan Agreement or any other Loan Document.
     9.16 Paragraph Headings; Construction. Paragraph headings are only used in
this Agreement for convenience. Borrower and Silicon acknowledge that the
headings may not describe completely the subject matter of the applicable
paragraph, and the headings shall not be used in any manner to construe, limit,
define or interpret any term or provision of this Agreement. This Agreement has
been fully reviewed and negotiated between the parties and no uncertainty or
ambiguity in any term or provision of this Agreement shall be construed strictly
against Silicon or Borrower under any rule of construction or otherwise.
     9.17 Governing Law; Jurisdiction; Venue. This Agreement and all acts and
transactions hereunder and all rights and obligations of Silicon and Borrower
shall be governed by the laws of the State of Maryland. As a material part of
the consideration to Silicon to enter into this Agreement, Borrower (i) agrees
that all actions and proceedings relating directly or indirectly to this
Agreement shall, at Silicon’s option, be litigated in courts located within
Maryland, and that the exclusive venue therefor shall be Santa Clara County;
(ii) consents to the jurisdiction and venue of any such court and consents to
service of process in any such action or proceeding by personal delivery or any
other method permitted by law;

-23-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

and (iii) waives any and all rights Borrower may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding.
     9.18 Mutual Waiver of Jury Trial. Borrower and Silicon each hereby waives
the right to trial by jury in any action or proceeding based upon, arising out
of, or in any way relating to, this Agreement or any other present or future
instrument or agreement between Silicon and Borrower, or any conduct, acts or
omissions of Silicon or Borrower or any of their directors, officers, employees,
agents, attorneys or any other persons affiliated with Silicon or Borrower, in
all of the foregoing cases, whether sounding in contract or tort or otherwise.
     9.19 Exim Notification. Silicon has the right to immediately notify Exim
Bank in writing if it has knowledge of any of the following events: (1) any
failure to pay any amount due under this Agreement; (2) the Exim Borrowing Base
is less than the sum of the outstanding Exim Loans; (3) any failure to pay when
due any amount payable to Silicon under any Loan owing by Borrower to Silicon;
(4) the filing of an action for debtor’s relief by, against or on behalf of
Borrower; (5) any threatened or pending material litigation against Borrower, or
any dispute involving Borrower. If Silicon sends a notice to Exim Bank, Silicon
has the right to send Exim Bank a written report on the status of events covered
by the notice every thirty (30) days after the date of the original
notification, until Silicon files a claim with Exim Bank or the defaults have
been cured (but no Loans may be required during the cure period unless Exim Bank
gives its written approval). If directed by Exim Bank, Silicon will have the
right to exercise any rights it may have against Borrower to demand the
immediate repayment of all amount outstanding under the Loans.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

-24-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

                  Borrower:   Silicon:    
 
                TELECOMMUNICATION SYSTEMS, INC.   SILICON VALLEY BANK    
 
               
By
  /s/ Thomas B. Brandt, Jr.   By   /s/ Peter Bendoris    
 
               
 
  Title: Senior Vice President and CFO       Title: Relationship Manager    
 
  Name: Thomas B. Brandt, Jr.       Name: Peter Bendoris    

-25-



--------------------------------------------------------------------------------



 



Silicon Valley Bank
Schedule to
Second Amended and Restated Loan and Security Agreement

     
Borrower:
  TELECOMMUNICATION SYSTEMS, INC.  
Address:
  275 West Street, Suite 400
 
  Annapolis, Maryland 21401  
Date:
  October 14, 2005

This Schedule forms an integral part of the Second Amended and Restated Loan and
Security
Agreement between Silicon Valley Bank and the above-borrower of even date.

     
1. CREDIT LIMIT
   
     (Section 1.1):
  Revolving Loans: An amount not to exceed the lesser of: (i) the Maximum Credit
Limit, less the amount of any outstanding Letters of Credit, FX Forward
Contracts, FX Reserves, Exim Loans, Supplemental Equipment Loans and the Cash
Management Sublimit (the “Sublimit Outstandings”); or (ii) the sum of (a) eighty
percent (80%) (the “Advance Rate”) of the amount of Borrower’s Eligible
Receivables, plus (b) thirty percent (30%) of raw materials and finished goods
inventory from Mobile Office and Mobile Finance, each a division of Enterprise
Mobile Systems, (the “Eligible Inventory”), provided, however, that the maximum
amount of Loans made against Eligible Inventory cannot at any time exceed the
lesser of (yy) forty percent (40%) of Loans outstanding (including the face
amount of issued Letters of Credit) or (zz) Five Hundred Thousand Dollars
($500,000), less the amount of Sublimit Outstandings.
 
   
 
  Notwithstanding anything set forth herein to the contrary, during any Default
or after the occurrence and during the continuance of any Event of Default, the
outstanding amount of all Equipment Loans shall be incorporated in the
calculation of the Borrowing Base in the immediately preceding paragraph.
 
   
 
  Silicon may, from time to time, modify the Advance Rate, in its good faith
business judgment, upon notice to the Borrower, based on changes in collection
experience with respect to

-1-



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

     
 
  Accounts or other issues or factors relating to the Accounts or other
Collateral.
 
   
Letters of Credit Sublimit
 
(Section 1.6):
  Four Million Dollars ($4,000,000).
 
   
Foreign Exchange
   
Sublimit
   
(Section 1.7)
  Seven Hundred Fifty Thousand Dollars ($750,000)
 
   
Cash Management
   
Sublimit
   
(Section 1.8)
  Two Million Five Hundred Thousand Dollars ($2,500,000)
 
   
Exim Loan Sublimit
   
(Section 1.9):
  Three Million Dollars ($3,000,000).
 
   
Equipment Loan
   
Amount
   
(Section 1.10):
  Two Million Five Hundred Thousand Dollars ($2,500,000).
 
   
Supplemental Equipment
   
Loan Sublimit
   
(Section 1.11):
  Five Million Dollars ($5,000,000).
 
   
2. INTEREST.
     
     Interest Rate (Section 1.2):
   
 
   
 
  Except as set forth below, all Revolving Loans shall bear interest at a rate
equal to the “Prime Rate” in effect from time to time per annum plus one and one
quarter of one percent (1.25%) per annum.
 
   
 
  If in any two (2) consecutive quarterly periods Borrower meets its EBITDA
forecast, then so long as Borrower continues to meet such forecast, Revolving
Loans shall immediately, as of the first (1st) day of the following quarter,
bear interest at a rate equal to the Prime Rate in effect from time to time per
annum plus one percent (1.0%); furthermore, if in any four (4) consecutive
quarterly periods Borrower meets its EBITDA forecast, then so long as Borrower
continues to meet such forecast, Revolving Loans shall immediately, as of the
first (1st) day of the following quarter, bear interest at a rate equal to the
Prime Rate in effect from time to time per annum plus three quarters of one
percent (0.75%); provided, however, if

2



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

     
 
  either Borrower fails to (i) deliver to Silicon a quarterly financial
statement on a timely basis, or (ii) fails to meet its EBITDA forecast as of any
quarter end, all Revolving Loans shall immediately, bear interest at a rate
equal to the Prime Rate in effect from time to time per annum plus one and one
quarter of one percent (1.25%) per annum.
 
   
 
  Interest on all Equipment Loans shall bear interest at a fixed rate equal to
the Prime Rate in effect on the date of such Equipment Loan (the “Equipment Loan
Funding Date”), plus one and one quarter of one percent (1.25%) per annum.
 
   
 
  “Prime Rate” means the rate announced from time to time by Silicon as its
“prime rate;” it is a base rate upon which other rates charged by Silicon are
based, and it is not necessarily the best rate available at Silicon, but for
purposes of this Agreement the Prime Rate shall at all times be not less than
four and one quarter of one percent (4.25%) per annum. The interest rate
applicable to the Obligations shall change on each date there is a change in the
Prime Rate.
 
   
 
  Interest shall be calculated on the basis of a 360-day year for the actual
number of days elapsed.
 
   
3. FEES (Section 1.4):
 
 
   
     Loan Fee:
  Three Hundred Thousand Dollars ($300,000), payable as follows:
 
   
 
        (a) One Hundred Seventy Five Thousand Dollars ($175,000) concurrently
herewith; and
 
   
 
        (b) One Hundred Twenty Five Thousand Dollars ($125,000) shall be due and
payable within five (5) Business Days of outstanding Obligations (including the
face amount of all issued and outstanding Letters of Credit) exceeding Fifteen
Million Dollars ($15,000,000).
 
   
     Collateral Monitoring
     Fee:
  One Thousand Dollars ($1,000), per month, payable in arrears (prorated for any
partial month at the beginning and at termination of this Agreement).
 
   
     Unused Portion Fee:
  The Borrower shall pay to Silicon a fee (collectively, the “Unused Line Fees”
and individually, a “Unused Line Fee”) in an amount equal to one quarter of one
percent (0.25%) per

3



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

     
 
  annum of the average daily unused and undisbursed portion of the Maximum
Credit Limit accruing during each month. The accrued and unpaid portion of the
Unused Line Fee shall be paid by the Borrower to Silicon on the first day of
each month, commencing on the first such date following the date hereof, and on
the Maturity Date.
 
   
     Exim Bank Loan Fee
  One and one half percent (1.50%) of the Exim Bank Loan Sublimit is due and
payable in accordance with Section 1.8 of the Agreement, and annually
thereafter.
 
    4. REPAYMENT OF EQUIPMENT LOANS (Section 1.10):
 
   
 
  Borrower will continue to repay the outstanding balance of the Equipment Loan
in equal monthly principal payments of principal and interest in accordance with
Schedule 2 attached hereto. The provisions of this Agreement and the Loan
Documents shall supersede all prior agreements with respect to the Equipment
Loan.
 
    5. REPAYMENT OF EQUIPMENT LOANS SUBLIMIT (Section 1.11):
 
   
 
  Borrower may request Supplemental Equipment Loans from the Closing Date
through June 30, 2006 (the “Supplemental Equipment Availability End Date”), and
Silicon will make Supplemental Equipment Loans not exceeding the Equipment
Sublimit. To obtain an Supplemental Equipment Loan, Borrower will deliver to
Silicon copies of invoices for the Equipment being financed, together with a UCC
Financing Statement, if requested by Silicon, covering the Equipment described
thereon, and such additional information as Bank may request at least five
(5) Business Days before the proposed funding date. The Supplemental Equipment
Loans may only be used to finance or refinance Equipment purchased three hundred
sixty five (365) days before the date of each Supplemental Equipment Loan (the
“Funding Date”) and may not exceed one hundred percent (100%) of the equipment
invoice, including taxes, shipping, warranty charges, freight discounts and
installation expense. Each Supplemental Equipment Loan must be for a minimum of
Two Hundred Thousand Dollars ($200,000).
 
   
 
  Interest accrues from the Funding Date of each Supplemental Equipment Loan at
the rate in Section 1.2 and is payable monthly. Supplemental Equipment Loans are
payable in thirty

4



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

     
 
  six (36) equal monthly installments of principal and accrued interest,
beginning on the first day of each month (each date being called a “Payment
Date”), after the Funding Payment Date. On the Funding Date (unless such Funding
Date is the first Business Day of the month) Borrower shall pay to Silicon an
amount (the “Interim Payment”) equal the number of days from the Funding Date
until the first Payment Date with respect to such Supplemental Equipment
Advance.
 
   
6. MATURITY DATE
   
     (Section 6.1):
     
     Loans
  September 30, 2008
 
   
     Exim Bank Loans
            
 
   
     Equipment Loans
  Unless sooner paid, all accrued and unpaid interest plus unpaid principal on
the Equipment Loans shall be due and payable in full on December 31, 2006.
 
   
     Supplemental Equipment
     Loans
  Thirty six (36) months from the date of each Supplemental Equipment Loan,
provided, however, if the Maturity Date for the Loans is not extended, the then
unpaid principal balance, together with all accrued and unpaid interest thereon,
shall be due and payable in full on the Maturity Date for the Loans.
 
    7. FINANCIAL COVENANTS
(Section 5.1):
  Borrower shall comply with each of the following covenants. Compliance shall
be determined as of the end of each month, except as otherwise specifically
provided below:
 
   
Minimum Cash and Excess Availability:
  Through October 15, 2005, Borrower shall at all times maintain a sum of
(i) unencumbered cash on deposit with Silicon and (ii) availability under the
Loans of not less than Ten Million Dollars ($10,000,000).
 
   
Minimum Monthly Cash:
  Borrower shall maintain unencumbered cash on deposit with Silicon of not less
than Five Million Dollars ($5,000,000).
 
   
Minimum Tangible
     Net Worth:
  Borrower shall maintain a Tangible Net Worth of not less than Twenty-Nine
Million Five Hundred Thousand Dollars ($29,500,000) at all times, plus (a)
seventy-five percent (75%)

5



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

             
 
          of Borrower’s net income (without regard to any loss) adjusted
quarterly beginning with the most recent quarter ended and plus (b) eighty-five
percent (85%) of all subordinated debt and equity raised.
 
           
Definitions.
          For purposes of the foregoing financial covenants, the following term
shall have the following meaning:  
 
          “Tangible Net Worth” shall mean the excess of total assets over total
liabilities, determined in accordance with GAAP, with the following adjustments:
 
           
 
          (A) there shall be excluded from assets: (i) notes, accounts
receivable and other obligations owing to Borrower from its officers or other
Affiliates, and (ii) all assets which would be classified as “intangible assets”
under GAAP, including without limitation goodwill, licenses, patents,
trademarks, trade names, copyrights and organizational costs, licenses and
franchises (provided, however, that capitalized software costs shall be included
as assets).
 
           
 
          (B) there shall be excluded from liabilities: all indebtedness which
is subordinated to the Obligations under a Subordination Agreement.
 
           
 
          “Adjusted Quick Ratio” shall mean unrestricted cash (and equivalents)
plus billed accounts receivable divided by Current Liabilities less the current
portion of deferred revenue.
 
           
 
          “Current Liabilities” are the aggregate amount of Borrower’s Total
Liabilities which mature within one (1) year.
 
           
 
          “Total Liabilities” is on any day, obligations that should, under
GAAP, be classified as liabilities on Borrower’s consolidated balance sheet, and
current portion Subordinated Debt allowed to be paid, but excluding all other
Subordinated Debt.
 
           
8. REPORTING.
           
     (Section 5.3):
           
 
                        Borrower shall provide Silicon with the following:
 
           
 
          1. Weekly transaction reports and schedules of collections, on
Silicon’s standard form shall be provided weekly (and

6



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

             
 
          upon each Loan request), provided, however, that the transaction
reports and schedules of collections shall be provided monthly during any
Streamline Period.
 
           
 
    2.     Monthly accounts receivable agings, aged by invoice date, within
fifteen days after the end of each month.
 
           
 
    3.     Monthly accounts payable agings, aged by invoice date, and
outstanding or held check registers, if any, within fifteen (15) days after the
end of each month.
 
           
 
    4.     During the Streamline Period, monthly reconciliations of accounts
receivable agings (aged by invoice date), transaction reports, and general
ledger, within fifteen (15) days after the end of each month.
 
           
 
    5.     Monthly perpetual inventory reports for the Inventory valued on a
first-in, first-out basis at the lower of cost or market (in accordance with
GAAP) or such other inventory reports as are requested by Silicon in its good
faith business judgment, all within fifteen (15) days after the end of each
month.
 
           
 
    6.     Monthly unaudited financial statements, as soon as available, and in
any event within thirty (30) days after the end of each month.
 
           
 
    7.     Monthly Compliance Certificates, within thirty (30) days after the
end of each month, in such form as Silicon shall reasonably specify, signed by
the Chief Financial Officer, Vice President, Finance, Treasurer or Corporate
Controller of Borrower, certifying that as of the end of such month Borrower was
in full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement and such other information as Silicon shall reasonably
request, including, without limitation, a statement that at the end of such
month there were no held checks.
 
           
 
    8.     Quarterly unaudited financial statements, as soon as available, and
in any event within forty-five (45) days after the end of each fiscal quarter of
Borrower.
 
           
 
    9.     Annual forecasts prior to each fiscal year end of Borrower and
operating budgets (including income statements, balance sheets and cash flow
statements, by month) for the

7



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

             
 
          current fiscal year of Borrower within sixty (60) days after the end
of each fiscal year of Borrower.
 
           
 
    10.     Annual financial statements, as soon as available, and in any event
within one hundred twenty (120) days following the end of Borrower’s fiscal
year, certified by, and with an unqualified opinion of, independent certified
public accountants acceptable to Silicon.
 
            9. BORROWER INFORMATION:    
 
           
 
          Borrower represents and warrants that the information set forth in the
Perfection Certificate of the Company dated October 14, 2005, previously
submitted to Silicon (the “Perfection Certificate”) is true and correct as of
the date hereof. 10. STREAMLINE PERIOD:    
 
           
 
        Notwithstanding anything to the contrary set forth in this Agreement
(including in Section 6 of this Schedule), during any Streamline Period:
 
           
 
        1. Reporting Requirements. Borrower shall provide Silicon with interim
monthly financial statements, monthly agings of accounts receivables and
accounts payables, transaction reports on Silicon’s standard form, including,
sales, credit memos and collections journals within thirty (30) days after the
end of each month.
 
           
 
        2. Notice Prior to Future Loans. Upon the earliest to occur of (a) the
request by Borrower for a Loan after the date hereof, (b) the occurrence of a
Default or Event of Default, (c) a breach of Borrower’s obligations under this
Agreement, or (d) Borrower’s Quick Ratio is equal to or less than 1.75:1.00, the
Streamline Period will automatically and without notice terminate and the
standard terms and conditions as provided for in this Agreement will immediately
take effect without any further action on the part of Silicon or Borrower.

8



--------------------------------------------------------------------------------



 



     
  Silicon Valley Bank
  Second Amended and Restated Loan and Security Agreement       

              11. ADDITIONAL PROVISIONS    
 
           
 
    1.     Depository and Operating Accounts. Borrower shall maintain its
primary depository and operating accounts with Silicon. As to any Deposit
Accounts and investment accounts maintained with another institution, Borrower
shall cause such institution, within 30 days after the date of this Agreement,
to enter into a control agreement in form acceptable to Silicon in its good
faith business judgment in order to perfect Silicon’s first-priority security
interest in said Deposit Accounts and investment accounts.
 
           
 
    2.     Subordination of Inside Debt. All present and future indebtedness of
Borrower to its officers, directors and shareholders (“Inside Debt”) shall, at
all times, be subordinated to the Obligations pursuant to a subordination
agreement on Silicon’s standard form. Borrower represents and warrants that
there is no Inside Debt presently outstanding. Prior to incurring any Inside
Debt in the future, Borrower shall cause the person to whom such Inside Debt
will be owed to execute and deliver to Silicon a subordination agreement on
Silicon’s standard form.
 
           
 
    3.     Intellectual Property Negative Pledge Agreement. As a condition
precedent to the effectiveness of this Agreement, the Borrower shall have
executed and delivered any addendums to the Intellectual Property Negative
Pledge Agreement (the “IP Negative Pledge Agreement”) previously executed and
delivered to Silicon.
 
           
 
    4.     Minimum Cash and Excess Availability. Silicon forbears Borrower’s
compliances with the Minimum Cash and Excess Availability covenant set forth in
Section 7 of the Schedule to the Original Loan Agreement through October 15,
2005.

9